The policies in suit having been made at the defendants' office in this state on applications received by mail, the contracts became complete when the policies were deposited in the mail to be forwarded to the insurance brokers from whom *Page 219 
the applications were received (Abbott v. Shepard, 48 N.H. 14, Tayloe v. Merchants Ins. Co., 9 How. 390, Shattuck v. Mutual Life Ins. Co., 4 Cliff. 598, Utley v. Donaldson, 94 U.S. 29, 45, Eames v. Home Ins. Co., id. 621, and Bailey v. Hope Ins. Co., 56 Me. 474); and as the general rule is that to law of the place where the contract is made is to govern as to its nature, validity, construction, and effect (Stevens v. Norris, 30 N.H. 466,470), prima facie, the contracts in question are New Hampshire contracts, and are to be interpreted accordingly. If, however, the parties to a contract have a view to its being executed elsewhere, it is to be governed according to the law of the place where it is to be executed. Cox v. United States, 6 Pet. 172, 203; Warder v. Arell, 2 Wn. Va. 282; Bish. Con., s. 731, and authorities cited. "The primary rule in all expositions of this sort is that of common sense." Sto. Conf. Law, s. 270. The object is to ascertain the real intention of the parties; and to ascertain that intention, regard may be had to the nature of the instrument itself, the situation of the parties executing it, and the purpose they had in view. Corwin v. Hood, 58 N.H. 401; Dyer v. Hunt, 5 N.H. 401, 405. In short, the intention is to be ascertained from all competent evidence. Crawford v. Parsons, 63 N.H. 438.
Applying these rules to the contracts under consideration, there is little, if any, room for doubt or disputation that the parties intended that they should be governed by the law of Massachusetts. The property covered by the policies was located in that state. The assured resided there. The New Hampshire standard form of policy was not used. The parties did not agree to be bound by that form, but they did agree to be bound by a special and radically different form, which is used by the defendants "only upon property situated outside of New Hampshire." These facts afford competent evidence and satisfactory proof that the intention of the defendants was to contract with reference to the laws of Massachusetts; and the inference is equally strong that the intention of the plaintiff was not otherwise.
The contracts are to be construed by the laws of Massachusetts.
Case discharged.
ALLEN, J., did not sit: the others concurred.